DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/21 has been entered.
Claim 1 is amended. Claims 1-9 are pending and addressed below.

Examiner’s Amendment
The following was approved via phone by Gabrielle Gelozin (78,904) on 5/26/21.
Amend claim 1 as follows: In lines 5-6, delete the phrase “arranged anti-parallel to one another”.

Allowable Subject Matter
Claims 1-9 are allowed (as amended above).
The following are the reasons for allowance:
The prior art does not teach or fairly suggest the use of (1) a double helix pin structure having two spiral branches defining the double helix shape wherein the two branches include a non-uniform winding radius, (2) within a body defining a flow channel, and (3) arranged perpendicular to a flow direction.
The closest structural prior art (JP S62-93965 A; previously applied in a Final Rejection) does not, upon further perusal, actually teach a flow channel or a direction of flow. The device taught uses a double helix structure as a thermal transfer spring between a heat source and a liquid cooled heat sink, but does not discuss or motivate use of the same within a flow channel or potential relative positioning relative to a flow direction within such a channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763